Order unanimously reversed, without costs of this appeal to either party, and motion granted, without costs. Memorandum: Plaintiff having failed to make a proper showing to retain venue in Erie County pursuant to section 187 of the Civil Practice Act, we conclude that section 242 of the Second Class Cities Law is here controlling and the place of trial should be changed to Oneida County. (Appeal from order of Erie Special Term denying motion by defendant City of Utica to change the place of trial from Erie County to Oneida County.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.